DETAILED ACTION

Information Disclosure Statement
The references cited within the IDS document submitted on October 22, 2020 have been considered.

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art of record does not teach or suggest the disclosed invention regarding:
A microelectronic assembly, particularly characterized by having: 
an alloy mass disposed between the first metallic feature and the second metallic feature, the alloy mass comprising an alloy of the first and the second conductive materials, wherein a concentration of the first conductive material and a concentration of the second conductive material of the alloy mass is non-linear throughout the alloy mass, as recited in claim 1.  Claims 2-7 depend upon claim 1.
A microelectronic assembly, particularly characterized by having:
an electrically conductive alloy mass coupling the first conductive interconnect structure to the second conductive interconnect structure, wherein the conductive alloy mass includes a first material, a second material, and a third material, wherein a concentration of the first material, a concentration of the second material, and a 
A microelectronic assembly, particularly characterized by having:
an electrically conductive alloy region coupling the first conductive structure to the second conductive structure, wherein the conductive alloy region includes a first material and a second material, and wherein a volume of the first material or a volume of the second material is less than 10% of a volume of the first conductive structure and the second conductive structure combined, as recited in claim 15.  Claims 16-18 depend upon claim 15.
A microelectronic assembly, particularly characterized by having:
an electrically conductive alloy region coupling the first conductive structure to the second conductive structure, wherein the alloy region includes the first conductive material, the first conductive material having a higher melting point than a melting point of portions of the first conductive structure or the second conductive structure, as recited in claim 19.  Claims 20-22 depend from claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.

	

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/SCOTT B GEYER/           Primary Examiner, Art Unit 2812